DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This communication is in response to Application filed on March 25, 2021. Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/31/21, 3/31/21, 3/31/21, 10/27/21, 12/13/21, 3/11/22, 3/11/22, 3/11/22, 4/4/22, 5/13/22, and 7/21/22 are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,991,467 (hereafter ‘467). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-7 of the instant Application are broader than those of claims 1-6 of the ‘467 Patent.

Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,991,467 (hereafter ‘467), in view of US 2007/0294113 by Settimi. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 8-14 of the instant Application are drawn to a different statutory category than claims 1-7 of the ‘467 Patent. Claims 8-14 are drawn to a computer implemented method, however do not disclose an article of manufacture including a non-transitory computer readable medium storing instructions that perform the operations of the method claims 1-7 of ‘467. 

However Settimi discloses implementing operations including determination of statistical correlations between genetic data of patients and modification of one or more clinical conditions e.g. exercise pattern or patient diet [para 60, 74, 88], wherein the operations are stored on a computer readable medium as instructions [para 11]. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the method claims 8-14 of the instant Application with the medium storing instructions of Settimi. The ordinary skilled artisan would have been motivated to make this substitution of statutory category because it would achieve predictable results and involves merely incorporating the method steps of claims 8-14 into a computer readable medium of Settimi by storing them thereon to be later executed by a computer. 

Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,991,467 (hereafter ‘467). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 15-20 of the instant Application are broader than claims 1-6 of the ‘467 Patent. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 15 recites receiving a query that is representative of a non-monogenic health attribute with respect to an individual, wherein a set of core single nucleotide polymorphism (SNP) attributes are statistically associated above a first threshold with the non-monogenic health attribute, and wherein a set of behavioral phenotype attributes are statistically associated above a second threshold with the non-monogenic health attribute and statistically associated above a third threshold with the set of core SNP attributes; accessing an attribute profile database associated with the individual, the attribute profile database comprising SNP attributes and behavioral phenotype attributes associated with the individual; calculating, based on the attribute profile database, a genetic risk associated with the non-monogenic health attribute, wherein the genetic risk is determined at least in part based on a degree of overlap between the SNP attributes of the individual and the set of core SNP attributes; identifying, based on the genetic risk, a reportable set of behavioral phenotype attributes from the set of behavioral phenotype attributes that are statistically associated above a fourth threshold with the non-monogenic health attribute; and transmitting, in response to the query, the reportable set of behavioral phenotype attributes as modifiable attributes related to a non-monogenic health condition associated with the non-monogenic health attribute.

The limitations of calculating, based on the attribute profile database, a genetic risk associated with the non-monogenic health attribute, wherein the genetic risk is determined at least in part based on a degree of overlap between the SNP attributes of the individual and the set of core SNP attributes; identifying, based on the genetic risk, a reportable set of behavioral phenotype attributes from the set of behavioral phenotype attributes that are statistically associated above a fourth threshold with the non-monogenic health attribute, as drafted, are processes that are, under their broadest reasonable interpretation, mathematical calculations implemented by a generic computer. If a claim limitation, under its broadest reasonable interpretation, covers performance of the mathematical calculations but for the recitation of being implemented by generic computer components, then it falls within the “Mathematical concepts’ grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional steps of receiving a query that is representative of a non-monogenic health attribute with respect to an individual, wherein a set of core single nucleotide polymorphism (SNP) attributes are statistically associated above a first threshold with the non-monogenic health attribute, and wherein a set of behavioral phenotype attributes are statistically associated above a second threshold with the non-monogenic health attribute and statistically associated above a third threshold with the set of core SNP attributes; accessing an attribute profile database associated with the individual, the attribute profile database comprising SNP attributes and behavioral phenotype attributes associated with the individual; and transmitting, in response to the query, the reportable set of behavioral phenotype attributes as modifiable attributes related to a non-monogenic health condition associated with the non-monogenic health attribute.
The receiving and accessing steps are recited at a high level of generality (i.e. as a general means of receiving a query representative of specific health attributes of an individual, including a core set of SNP attributes and behavioral phenotype attributes meeting a statistical threshold) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Similarly, the transmitting step is also recited at a high level of generality (i.e. as a general means transmitting results of the query meeting certain criteria) and is considered insignificant extra-solution activity.
The combination of these additional steps is no more than mere instructions to apply the exception using generic computer components (i.e. computer). Accordingly, even in combination, these additional steps do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the computer is a generic computer which implements the receiving, accessing and transmitting steps. 
Furthermore, these functions are similar to those found by the courts to be well- understood, routine, and conventional when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, namely Versata Dev. Group, Inc. v. SAP Am. (storing and retrieving information in memory) and O/P Techs. (determining an estimated outcome and setting a price). As such, the receiving, accessing and transmitting steps are well understood, routine and conventional activity performed by generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claim 16 depends from claim 15 and thus includes all the limitations of claim 15, therefore claim 16 recites the same abstract idea of "mathematical concepts". Claim 16 furthermore recites the step of the reportable set of behavioral phenotype attributes being transmitted as a list ranked according to an observable statistical correlation of a propensity of the individual to exhibit the non-monogenic health condition, which is merely displaying results of the search according to a mathematical calculation, and considered insignificant extra solution activity, similar to O/P Techs. (determining an estimated outcome and setting a price). It therefore does not amount to significantly more than the judicial exception. Claim 16 is therefore not patent eligible.

Claim 17 depends from claim 15 and thus includes all the limitations of claim 15, therefore claim 17 recites the same abstract idea of "mathematical concepts". Claim 17 furthermore recites transmitting representations of the degree of overlap of the SNP attributes of the individual and the set of core SNP attributes, which is merely displaying results of the search according to a mathematical calculation, and considered insignificant extra solution activity, similar to O/P Techs. (determining an estimated outcome and setting a price). It therefore does not amount to significantly more than the judicial exception. Claim 17 is therefore not patent eligible.

Claim 18 depends from claim 15 and thus includes all the limitations of claim 15, therefore claim 18 recites the same abstract idea of "mathematical concepts". Claim 18 furthermore recites transmitting representations of a number of SNP attributes of the individual from the set of core SNP attributes indicating a higher propensity to exhibit the non-monogenic health condition, which is merely displaying results of the search according to a mathematical calculation, and considered insignificant extra solution activity, similar to O/P Techs. (determining an estimated outcome and setting a price). It therefore does not amount to significantly more than the judicial exception. Claim 18 is therefore not patent eligible.
Novel and Non-obvious Subject Matter 
Claims 1-20 contain novel and non-obvious subject matter. 
The following is a statement describing the aforementioned subject matter: 

Referring to independent claims 1 and 8, the recitation of the discovering, calculating and identifying limitations:
wherein a set of core SNP attributes are discovered via processor-based statistical testing on the first attribute profile database, the core SNP attributes being statistically associated above a first threshold with the non-monogenic health attribute; 
the discovery via the processor-based statistical testing on the first attribute profile database, of a set of behavioral phenotype attributes that are statistically associated above a second threshold with the non-monogenic health attribute and statistically associated above a third threshold with the set of core SNP attributes; 
identifying, based on the calculated genetic risk, a reportable set of behavioral phenotype attributes from the set of behavioral phenotype attributes that are statistically associated above a fourth threshold with the non-monogenic health attribute, wherein the reportable set of behavioral phenotype attributes indicate behaviors that, when modified, have an observable statistical correlation with a propensity of the individual to exhibit a non-monogenic health condition associated with the non-monogenic health attribute, 
in combination with all claimed limitations, which is not taught by the prior art of record.
The closest prior art Munzer (WO2005/109238), as disclosed by Applicant in IDS dated 7/25/2019 (in parent Application 16/519295), discloses that a user can request a panel to detect a genetic predisposition to Alzheimer’s disease in combination with clinical trials to determine whether the results may inform the user that a particular mutation carried by the user genes increases the risk of Alzheimer’s by 20% (i.e. reads on first threshold) [para 35]. However, Munzer does not disclose that this conclusion is reached via a discovery process using processor based statistical testing. Munzer also fails to teach the discovery, using the processor based statistical testing, of behavioral phenotype attributes statistically associated above a second threshold with the non-monogenic health attribute and statistically associated above a third threshold with the set of core SNP attributes, as claimed.
The closest prior art Gierhart et al (US 2014/0098344), as disclosed by Applicant in IDS dated 7/25/2019 (in parent Application 16/519295), discloses recommending macular pigment-enhancing treatments (eye vitamins) to decrease the risks associated with individuals having retinal degeneration or macular degeneration (AMD) [para 158], and also teaches implicit recommendation of the eye vitamins as a treatment to a user, by illustrating to the user the statistics of a decrease in the diagnosis of AMD pertaining to other users with similar Genetic attributes in their profiles by using the recommended eye vitamins [see Fig 70-77], However, although Gierhart teaches presenting the recommendation through the statistical graphs of Fig. 10-11, this is not the same as the discovery process using processor based statistical testing on core SNP attributes or behavioral phenotype attributes that are statistically associated above a second threshold with the non-monogenic health attribute and statistically associated above a third threshold with the set of core SNP attributes, as claimed.
The closest prior art Settimi (US 2007/0294113), as disclosed by Applicant in IDS dated 10/27/2021, discloses determining statistical correlations between genetic data included in a subset of EMRs (Electronic medical records) of patients and one or more clinical conditions for a number of patients exceeding a threshold that have EMRs with the same SNPs or groups of SNPs [para 74]. Settimi also discloses modifying one or more clinical conditions (e.g. exercise pattern or patient diet) [para 60, 88], however the modification of the clinical conditions results in being able to view any corresponding changes to the subset of EMRs or patients that match the changed list [para 88] and does not result in identifying based on a calculated genetic risk, a set of behavioral phenotype attributes, wherein the reportable set of behavioral phenotype attributes indicate behaviors that, when modified, have an observable statistical correlation with a propensity of the individual to exhibit a non-monogenic health condition associated with the non-monogenic health attribute, as claimed.
Claims 2-7 and 9-14 are also novel and non-obvious by virtue of their dependencies. 

Referring to claim 15, the recitation of the limitations:
a set of behavioral phenotype attributes that are statistically associated above a second threshold with the non-monogenic health attribute and statistically associated above a third threshold with the set of core SNP attributes;
identifying, based in part on the calculated genetic risk, a reportable set of
behavioral phenotype attributes from the set of behavioral phenotype attributes that are
statistically associated above a fourth threshold with the non-monogenic health
attribute, 
transmitting, in response to the query, the reportable set of behavioral phenotype attributes as modifiable attributes related to a non-monogenic health condition associated with the non-monogenic health attribute, which is not taught by the prior art of record.

The closest prior art Munzer (WO2005/109238), as disclosed by Applicant in IDS dated 7/25/2019 (in parent Application 16/519295), discloses that a user can request a panel to detect a genetic predisposition to Alzheimer’s disease in combination with clinical trials to determine whether the results may inform the user that a particular mutation carried by the user genes increases the risk of Alzheimer’s by 20% (i.e. reads on first threshold) [para 35]. However, Munzer does not disclose behavioral phenotype attributes statistically associated above a second threshold with the non-monogenic health attribute and statistically associated above a third threshold with the set of core SNP attributes, as claimed.

The closest prior art Gierhart et al (US 2014/0098344), as disclosed by Applicant in IDS dated 7/25/2019 (in parent Application 16/519295), discloses recommending macular pigment-enhancing treatments (eye vitamins) to decrease the risks associated with individuals having retinal degeneration or macular degeneration (AMD) [para 758], and also teaches implicit recommendation of the eye vitamins as a treatment to a user, by illustrating to the user the statistics of a decrease in the diagnosis of AMD pertaining to other users with similar genetic attributes in their profiles by using the recommended eye vitamins [see Fig 10-17], However, although Gierhart teaches presenting the recommendations through the statistical graphs of Fig. 10-114, this is not the same as the behavioral phenotype attributes that are statistically associated above a second threshold with the non-monogenic health attribute and statistically associated above a third threshold with the set of core SNP attributes, as claimed.

The closest prior art Settimi (US 2007/0294113), as disclosed by Applicant in IDS
dated 7/25/2019, discloses determining statistical correlations between genetic data
included in a subset of EMRs (Electronic medical records) of patients and one or more
clinical conditions for a number of patients exceeding a threshold that have EMRs with
the same SNPs or groups of SNPs [para 74]. Settimi also discloses modifying one or
more clinical conditions (e.g. exercise pattern or patient diet) [para 60, 88], however the
modification of the clinical conditions results in being able to view any corresponding
changes to the subset of EMRs or patients that match the changed list [para 88] and
does not result in identifying, based in part on the calculated genetic risk, a reportable set of behavioral phenotype attributes from the set of behavioral phenotype attributes that are statistically associated above a fourth threshold with the non-monogenic health
attribute, transmitting, in response to the query, the reportable set of behavioral phenotype attributes as modifiable attributes related to a non-monogenic health condition associated with the non-monogenic health attribute, as claimed.
Claims 16-20 are also novel and non-obvious by virtue of their dependencies. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/
/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167